              Exhibit A




Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 1 of 26
                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

JIMMY EDWARDS, ROBERT HUNT,                     Case No. 7:18-cv-169-BO
DOLORES HUNT, CLIFFORD MCKELLAR,
JR., and EMMA MCKELLAR, on behalf of            CHIEF JUDGE BOYLE
themselves and all others similarly situated,
                                                Consolidated with Cases No. 7:18-cv-177-BO
              Plaintiffs,                       and No. 7:18-cv-178-BO

v.

CSX Transportation, Inc.,

              Defendant.
ANTOINETTE MOORE, individually and on           Case No. 7:18-cv-177-BO
behalf of all others similarly situated,

              Plaintiff,

v.

CSX Transportation, Inc.,

              Defendant.
WEST LUMBERTON BAPTIST CHURCH,                  Case No. 7:18-cv-178-BO
CURRIE CHAINSAW, INC., C.J.M.
VENTURES, INC., WILLIAM LOCKLEAR
d/b/a/ STRICKLAND’S BARBERSHOP, TBL
ENVIRONMENTAL LABORATORY, INC.,
SAMMY’S AUTO SALES, INC., LINDA
SAMPSON, and ERIC CHAVIS, individually
and on behalf of others similarly situated,

              Plaintiffs,
v.

CSX TRANSPORTATION, INC.,

              Defendant.


      STIPULATION AND [PROPOSED] ESI CASE MANAGEMENT ORDER


                                           1

      Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 2 of 26
        Pursuant to Fed. R. Civ. P. 16 and Fed. R. Civ. P. 26(f), the Court adopts and enters as an

Order the parties’ Stipulation and [Proposed] ESI Case Management Order.

A.      COOPERATION AND RESOLUTION OF DISPUTES

       1.       The Parties acknowledge that all litigants in this Court, and all lawyers, are always

bound by a duty of good faith towards one another, and toward the Court. The Parties agree that it

is always preferable to seek mutual resolution of issues that may arise in discovery, rather than

resorting to motion practice, letter wars, or other time-wasting procedures. The Parties agree that,

as much as is reasonably possible, they will seek to resolve matters by telephone and by

agreement before engaging in other means.

       2.       The Parties agree that no stipulated Order could ever anticipate all contingencies.

The Parties will remain agreeable to revisiting this Order as necessary.

       3.       No Party may seek relief from the Court concerning compliance with this Order

unless it has first conferred with the other Parties and complied with all applicable Local Rules.


B.      PURPOSE AND SCOPE

       1.       General. Except as otherwise set forth below, all responsive and non-privileged

documents that originated in hard copy or electronic format shall be produced, subject to objections

and responses, in the manner provided herein. Any documents or ESI that present imaging or

formatting problems shall be identified as soon as reasonably possible and the Parties shall meet

and confer to attempt to resolve such problems. The Parties shall meet and confer on the delivery

of document productions, and each Party shall bear its own costs of production.

       2.       Scope. Nothing in this Order is intended to be an exhaustive list of discovery

obligations or rights of any Party or non-Party. To the extent additional obligations or rights not

addressed in this Order arise under the Federal Rules of Civil Procedure, local rules, applicable


                                                   2

            Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 3 of 26
state and federal statutes, or subsequent Orders in this proceeding, those obligations or rights will

control. Nothing in this Order establishes any agreement regarding the subject matter or scope of

discovery in this litigation, or the relevance, authenticity or admissibility of any data.

       3.        Limitations and Non-Waiver. Nothing in this Order shall be interpreted to require

production of data protected from disclosure by the attorney-client privilege, work-product

doctrine, or any other applicable protection or privilege. Nothing herein shall contradict the Parties’

rights and obligations with respect to any privilege. The Parties incorporate the provisions in the

forthcoming Stipulated [Proposed] Protective Order, which will be negotiated by the Parties and

submitted to the Court.

       4.        Variations. If any Party identifies a circumstance where application of this Order is

unreasonable, unduly burdensome or costly, disproportionate, or not technologically feasible, the

Party will disclose to all other Parties the reason(s) for, and circumstances surrounding, the need to

vary from this Order, and the Parties will meet and confer in an effort to reach agreement on an

appropriate deviation from this Order within one week of the issue being discovered by a Party. In

the event the Parties cannot reach agreement, the matter may be submitted to the Court for

determination.

C.      ESI PRODUCTION FORMAT

       1.        Image File Format

        Except for the types of documents identified in Paragraphs (C)(2)-(3) below, a producing

Party may produce ESI (i) in its native file format (see Paragraph (3) below) and/or (ii) a

reasonably useable format, subject to the following specifications:




                                                   3

            Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 4 of 26
               a.       Single-page, black-and-white, 300 DPI, 1-bit Group IV TIFF images shall

be provided for each page of each document, with each image file named after the production

number of that page, with extension “.tif”

               b.       To the extent reasonably possible, the imaged data shall retain all attributes

of the native or hard-copy file, such as document breaks and original document orientation (i.e.

portrait to portrait and landscape to landscape). The following formatting will be applied:

                       i.      Word processing documents with redactions will be processed to

TIFF format and imaged showing track changes or edits, comments, notes and other similar

information; and

                      ii.       Spreadsheet files requiring redactions may be produced as an image

with all worksheets, fields, and rows unhidden, fully expanded and printed over and then down if

the width is wider than one sheet. Plaintiffs reserve the right to request a native copy of redacted

spreadsheets.; and

                     iii.      Non-redacted presentation files (e.g. Microsoft PowerPoint) will be

processed in native format. The Native File (defined herein) will be named as the first Bates

number of the respective document. The corresponding load file shall include native file link

information for each native file that is produced. Native PowerPoint presentations that require

redactions shall be produced as TIFF images, which shall include speaker notes and "hidden" slides

as extracted by the software used to process the documents. If the PowerPoint or slide program

contains video or audio components, the video or audio will be produced as native files with the

appropriate attachment relationships.

               c.       Embedded ESI documents (e.g., a spreadsheet embedded within a word

processing document) will be extracted, produced as independent document records and related



                                                  4

        Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 5 of 26
back to the respective top-level parent document (e.g., standalone file, email message, etc.) via the

BegAttach field referenced in Appendix 2. Related documents will be produced within a

continuous Bates range.

               d.      To the extent a document is not already unitized, the Parties shall undertake

reasonable efforts, if a document consists of more than one page, to unitize the document and any

attachment(s) as in their original form when creating the image files. The Parties shall also

undertake reasonable efforts to ensure that distinct documents are not merged into a single record

and that single documents are not split into multiple records.

               e.      Text files shall be produced as one file per document, named after the

starting production number assigned to the document and ending with extension “.txt”, with a text

directory for each production volume, and with a relative file path to the text file provided in the

related database load file.

               f.      With the exception of TIFF, PDF and other image file types for which the

text cannot be extracted, the text of documents should be extracted directly from the Native File

without using Optical Character Recognition (“OCR”), except in the case of redacted documents,

as specified in Paragraph 3(c) and 3(d), below. Documents produced in redacted form should not

have text files populated with extracted text but should instead have text files populated with OCR

data which will not contain the redacted data. If a document does not contain extractable text, the

producing Party shall provide OCR files for that document to the extent possible.

               g.      Data containing color will be produced in color.

               h.      With respect to a Party’s TIFF production, electronic documents attached

to an email or electronic document and hard-copy documents attached or appended to a hard copy

document, are to be produced contemporaneously and sequentially immediately after the parent



                                                 5

         Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 6 of 26
document. Parent-child relationships within a document family (the association between an

attachment and its parent document) shall be preserved. Each document shall be produced with the

production number for the first and last page of that document in the “BegDoc” and “EndDoc”

fields of the data load file and with the “BegAttach” and “EndAttach” fields listing the production

number for the first and last page in the document family.

               i.      Except as specified in Paragraph 3(c) below, each of the metadata and

coding fields set forth in Appendix 2 that are reasonably available shall be produced for that

document. Fields that are not populated shall be left with null values and not populated with fillers

or spaces. All metadata pertaining to dates and times will be standardized to Greenwich Mean

Time (GMT).

               j.      Production numbers shall be branded to the lower right-hand corner of TIFF

images and confidentiality designations (if applicable) shall be electronically branded or burned

to the lower left-hand corner of TIFF images so that they legibly print with the images. A

transmittal cover letter should accompany each production that includes the production volume

name(s), bate(s) ranges, custodians and associated document count, total number of records

included in the production(s), total number of image, text and native files as well as the encryption

method/software (do not include password in transmittal letter). If one or more production numbers

is skipped in a production, the producing Party will so note in a cover letter accompanying the

production or in a privilege log. The Parties shall use reasonable efforts to ensure that production

numbers: (1) are unique and consistent across the entire production, provided, however, that

Parties may use multiple prefixes to reflect productions from separate entities or related to specific

experts; (2) maintain a constant prefix and page length (0-padded) across the production, consistent

with the requirements of sub-paragraph (1); (3) contain a prefix that clearly identifies the producing



                                                  6

         Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 7 of 26
Party; (4) contain no special characters or embedded spaces; and (5) are sequential within a given

document. Attachments will immediately follow the production number(s) for the parent

document. Production number prefixes shall be consistent across all documents a Party produces

in the litigation. For replacement documents, append “-R” to the bates number.

                k.     Each Party shall also produce accompanying image load/unitization files

and delimited text files as described below in Appendix 1. Parties are encouraged to work in

cooperation with one another and each other’s respective vendors in exchanging sample load files.

If this exchange occurs, the requesting Party will have fourteen (14) days to respond with load file

change requests. Nothing in this Order will limit the Parties from discussing load file changes

throughout the course of the litigation.

                l.     If any party produces a TIFF file that is unreadable, the parties will work

together to resolve the matter so that the requesting party can read the information.

      2.       Non-Convertible Files

       Certain types of files such as system, program, proprietary files, audio files, and video files

may not be amenable to conversion into TIFF format. Such files will not be converted into TIFF

format. To the extent that the Parties have not excluded these files from production elsewhere in

this Order, these files will be produced in their native format in accordance with Paragraph (B)(3)

below. Examples of file types that are or may not be conducive to conversion into TIFF format

include, but are not limited to:

       *.exp *.ilk *.res *.trg *.tlh *.idb *.pdb *.pch *.opt *.lib *.cab *.mov *.mp3 *.swf
       *.psp *.cdi *.chi *.chm *.com *.dll *.exe *.hlp *.ivi *.ivt *.ix *.msi *.nls *.obj
       *.ocx *.rmi *.sys *.tmp *.ttf *.vbx *.wav *.wpg *.iso *.pdb *.eps *.mpeg *.mpg
       *.ram *.rm *.psd *.ai *.aif *.bin *.hqx *.snd *.mpe *.wmv *.wma *.xfd *.db *.bat
       *.xnk *.qtl *.kob *.mso *.dat *.m4a *.bak *.xll *.blank *.wdf *.cdo *.snp *.rename
       *.mdi *.sda *.ren *.001 *.crf *.dtf *.eds *.ex1 *.fdf *.pcl *.wmf *.wps *.fpage
       *.odttf *.cas *.ldl *.wm *.m4p *.dcx *.3g2 *.sss *.xyz



                                                 7

           Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 8 of 26
The Parties agree to meet and confer about relevant file types that cannot be converted to TIFF so

as to discuss production options, including, but not limited to a discussion of how such files could

be viewed.

       In addition, certain file types may exist in a document collection that contain no useful or

relevant information/detail (these files are usually captioned as “exception files”) to the litigation

such as .ATT001, files approaching “0” KB file size, thumbs.db, certain .htm and .tmp file types.

The Parties agree that such files need not be identified or produced.

       There are other forms of ESI which may also not be producible in native format and for

which there is no standard means of production in TIFF format. This may include: Microsoft

Teams; Slack; other collaboration platforms; cell phone records; text and MMS messages;

iMessages and other instant messengers. To the extent the Parties agree that such sources are

appropriate for discovery, subject to considerations of relevance, burden and proportionality, the

Parties will make reasonable efforts to search for this information and, if responsive non-privileged

information is located, and will confer on a reasonable means for the production of this ESI.

      3.       Native Files

       In addition to the types of data listed in Paragraphs (C)(1) and (2), a producing Party will

produce certain additional types of ESI in its native format (“Native Files”), subject to the

following specifications:

                a.     Word processing files, such as Microsoft Word files.

                b.     Spreadsheets, such as Microsoft Excel files, .CSV files and other similar

spreadsheet files.

                c.     Presentations, such as PowerPoint.

                d.     Images and photographs (PNG, JPEG, etc.).



                                                  8

           Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 9 of 26
    These are the specifications for the production of Native Files:

   To the greatest extent possible, fidelity from the original Native File should be preserved.

   The file shall be renamed in the following format: Bates Prefix-Bates Number-

    Confidentiality Designation. Except as specified in Paragraph (3)(d) below, each of the

    metadata and coding fields set forth in Appendix 2 that reasonably can be extracted from

    an electronic document shall be produced for that document. Fields that are not populated

    shall be left with null values and not populated with fillers or spaces.

   Each native file will be assigned a unique production number within the litigation database.

   The producing Party will produce a placeholder (a single-page TIFF slip sheet indicating

    that the native item was produced), and must produce the file itself in native format. The

    placeholder will be branded with the production number in the lower right-hand corner, the

    original filename of the native file, and the phrase “PRODUCED IN NATIVE” branded in

    the center of the page. The producing Party will also brand any confidentiality or similar

    endorsements in the lower left-hand corner of the placeholder.

   Handling privilege and redaction issues: If a file that would otherwise be produced in

    native format contains information subject to a claim of privilege or any other applicable

    protection that requires redaction, the producing Party shall convert that file to TIFF format

    and produce it with the necessary redactions. The party need not produce the native file. If

    the party produces OCR text, it should reflect the redactions. All such OCR text will be

    Unicode-compliant (UTF-8) to the extent practical. If such conversion is unduly

    burdensome or renders the document unusable, the producing Party may produce the

    document in any reasonably usable form as may be agreed upon by the respective Parties.




                                              9

    Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 10 of 26
   Noting redactions: The portion of the redacted text shall be clearly identified on the face

    of the TIFF image, either by masking the redacted content with electronic highlighting in

    black or through the use of redaction boxes. The label “Redacted” shall appear on the face

    of the redacted portion of the TIFF image. If Personally Identifiable Information (“PII”),

    such as social security numbers are redacted, the label “Redacted – PII” shall appear on the

    face of the redacted portion. If information is redacted on the basis of the attorney-client

    privilege or the work product doctrine, the basis for the redaction shall appear on the face

    of the redacted document. Redactions for privilege and work product, including whether

    such redactions must be included on a privilege log, are discussed in more detail in Section

    F below. The redacted TIFF image shall be produced in accordance with the image load

    file specifications in Appendix 1, and any other provisions for the production of TIFF

    images contained herein. Redacted text shall not be included in the text file for that redacted

    TIFF image. The original unredacted Native File shall be preserved pending conclusion of

    this litigation.

   Passwords: The Parties will make reasonable efforts to remove passwords or other security

    protection from any Native File prior to production. If the security protection cannot be

    removed from a Native File after reasonable efforts by the producing Party, a placeholder

    TIFF image may be produced in place of the Native File indicating that security protection

    could not be removed from the data, and the party must produce the document in TIFF

    format. Upon request from the requesting Party, the Parties shall meet and confer in good

    faith regarding the reasonable efforts or mechanisms made to remove the security

    protection from the Native File or the production of the available metadata listed in

    Appendix 2 from the file.


                                              10

    Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 11 of 26
      Use of native files: If a Native File is used at a deposition or hearing in this litigation, or

       attached to a motion or other filing, it shall be accompanied by its production number-

       stamped placeholder TIFF image in order to facilitate tracking and authentication thereof.

       The Parties may, but are not required to, further mark fixed images of Native Files with

       additional numbering for ease of identification at a deposition or hearing.

       4.       Duplicates

       To reduce the unnecessary costs of reviewing and producing duplicate documents, each

Party will make reasonable efforts to remove duplicate data prior to producing documents. Data

will be de-duplicated vertically within each custodian and horizontally across custodians (e.g.,

globally) following industry standard de-duplication algorithms. De-duplication will be performed

using MD5Hash or SHA-1 hash value.

       For non-e-mail data, if duplicates are removed prior to producing documents, the

ALL_CUSTODIANS and ALL_FILE_PATHS fields will be populated with all of the custodians

who had a copy of the document in their files along with where the file was located where that

information is available. In the event of rolling productions of non-email data, the parties will

either produce ALL_CUSTODIANS and ALL_FILE_PATHS fields on an ongoing basis in a

metadata overlay file or subsequently collected documents identified as duplicates to documents

produced in previous productions will be produced again. For e-mail data, the producing Party will

include information in the following fields: e-mail from, e-mail to, e-mail cc, e-mail bcc, and e-

mail subject.

       In order to reduce the volume of entirely duplicative content within email threads, the

Parties may but are not required to use email thread suppression but shall disclose that they have

used email thread suppression. If email thread suppression is used, the most inclusive thread will



                                                 11

        Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 12 of 26
be produced to maintain a complete family. Any change to the thread, including but not limited

to, addition or removal of recipients, changes to body text, change in subject header, change in

message metadata such as Importance, or the addition of an attachment, will be considered a new

thread and will be produced as a unique thread.

      5.      Production of Data from Databases and Other Formats

               a.      If a producing Party identifies a particular source or type of responsive data

for which it reasonably believes that application of this Order would be unduly burdensome or

impractical, the Party identifying the source or type of responsive data shall promptly notify the

requesting Party, explaining in detail the type and source of the data at issue, and the reason(s)

why the Party believes that application of this Order would be unduly burdensome or impractical,

and proposing reasonable modifications of this Order with respect to that source or type of

responsive data. Thereafter, the Parties shall meet and confer within fourteen (14) calendar days

to determine if modification of the Order with respect to the data at issue is appropriate.

               b.      If a response to discovery requires production of ESI contained in a database

or comprehensive electronic accounting system, the producing Party shall meet and confer with

the requesting Party concerning a reasonable method of production. To the extent reasonably

available, the producing Party shall also provide any data dictionary, key, or other information

sufficient to provide a reasonable understanding of the contents of the database or accounting

system.

      6.      Time Zone

       Unless otherwise agreed, all dynamic date and time fields, where such fields are processed

to contain a value and do not automatically populate, and all metadata pertaining to dates and times

will be standardized to Greenwich Mean Time (GMT). The Parties understand and acknowledge



                                                  12

          Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 13 of 26
that such standardization affects only dynamic fields and metadata values and does not affect,

among other things, dates and times that are hard-coded text within a file.

          7.    File Transfers - Encryption.

          All data transfers need to be done with some sort of Encryption (secure FTP or other mode

of encryption such as password protected .ZIP, .RAR files or hard drives that require keypad

decryption on a device level).

          8.    Archive File Types.

          Archive file types (e.g., .zip, .rar) shall be uncompressed for processing. Each file

contained within an archive file shall be reviewed, and if responsive and not privileged, produced.

If the archive file is itself an attachment to a responsive, non-privileged document, the parent-child

relationship shall be preserved and all files in archived file shall be produced, subject to privilege

or other protections.

          9.    System Files to be Removed.

          Electronic file collection will be “De-NISTed,” removing commercially available

operating system and application files contained on the National Institute of Standards and

Technology (“NIST”) file list. Identification of NIST list matches will be through MD5 Hash

values.

          10.   Microsoft “Auto” Feature

          To the extent reasonable and technologically possible for a producing Party's vendor, (a)

Microsoft Excel and PowerPoint documents should be analyzed for the “auto” features, where

documents have an automatically updated date and time in the document, file names, file paths, or

similar information that when processed would be inaccurate for how the document was used in




                                                 13

          Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 14 of 26
the ordinary course of business; and (b) if “auto date,” “auto file name,” “auto file path,” or similar

features are identified, the produced document would note the “auto” feature present.

D.      SEARCH TERMS AND TAR

        The Parties agree to exchange any search terms, custodians, and timeframes (and any

other similar techniques) to be employed to locate potentially responsive ESI at the onset of ESI

discovery.

       To the extent any Party intends to use technology-assisted review (TAR) to identify

potentially responsive documents for production, it will notify the other Party and agree to meet

and confer regarding such use.

E.      HARD COPY DOCUMENT PRODUCTION FORMAT

       1.      The Parties agree that, with respect to documents that exist in hard copy format

(“Hard Copy Materials”), a producing Party will image and produce such documents as TIFF

images and OCR text in accordance with the specifications delineated in Section B, above. Load

files for such productions shall include data relevant to the individual documents, including Bates

numbering, custodian, OCR and folder labels and box labels that have been manually recorded. The

parties have agreed that, along with images of paper documents, identifying matter such as file

jackets, binders and their covers, post-it notes, box names and box indexes, and other matter will

be preserved and produced, so that it is possible to tell where paper documents originated and were

maintained. In particular, the concern being addressed here is “ancient documents” more than 20

years old.

       2.      To the extent responsive Hard Copy Materials are included in a large compilation of

documents that is compiled solely for the purposes of storage convenience and not for any purposes

related to the litigation and contains irrelevant, non-responsive Hard Copy Materials,



                                                  14

         Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 15 of 26
the producing Party may produce responsive, non-privileged Hard Copy Materials without also

producing non-responsive Hard Copy Materials.

       3.      If a producing Party reasonably believes that production of Hard Copy Materials as

imaged files pursuant to this Section C is unduly burdensome, the producing Party shall seek to

meet and confer in good faith with the requesting Party regarding content, volume, and related

issues before any production of Hard Copy Materials.

       4.      The Parties retain their right to review Hard Copy Materials in their original form,

i.e., the actual paper, upon good cause shown.

F.      PRIVILEGE LOGS

       1.      To the extent that a document is withheld from production on the basis of any

privilege or protection, the producing Party shall produce a privilege log of withheld documents

within 15 business days of the date after the documents were otherwise due.

       2.      Prior to generation of a privilege log, the Parties shall meet and confer in a good

faith effort to reach agreement on the manner in which a privilege log will be generated and the

contents of such a log.

G.      OBJECTIONS PRESERVED

        Nothing in this Order shall be interpreted to require disclosure of relevant information or

data that is protected by the attorney-client privilege, common interest privilege, work-product

doctrine, or is prohibited from disclosure under any similar law, regulation, rule, court order, or

any other applicable privilege or protection. The Parties do not waive any objections to the

production, discoverability, or confidentiality of ESI, Hard Copy Materials or any other discovery

materials, including, without limitation, objections regarding the burden, overbreadth or relevance

of document requests related to ESI, Hard Copy Materials or any other discovery materials, or

relating to the production of ESI or Hard Copy Materials in a form specified in this Order.
                                                 15

         Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 16 of 26
       The Parties’ agreement to this Order is without prejudice to the right of any Party to seek

an order from the Court to rescind or amend this Order for good cause shown. Nothing in this

Order abridges the rights of any person to seek judicial review or to pursue other appropriate

judicial action with respect to any discovery ruling made by the Court in this matter.




                                                16

        Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 17 of 26
DATED: March 29, 2021

/s/ Henry L. Kitchen                    /s/ Matthew E. Lee
Henry L. Kitchin, Jr.                   Matthew E. Lee
N.C. State Bar No. 23226                N.C. State Bar No. 35405
MCGUIRE WOODS LLP                       Jeremy R Williams
Post Office Box 599                     N.C. State Bar No. 48162
Wilmington, North Carolina 28402        WHITFIELD BRYSON LLP
Telephone: (910) 254-3800               900 West Morgan St.
hkitchin@mcguirewoods.com               Raleigh, North Carolina 27603
                                        Telephone: 919-600-5000
April N. Ross                           matt@whitfieldbryson.com
N.C. State Bar No. 35478                jeremy@whitfieldbryson.com
Scott L. Winkelman
CROWELL & MORING LLP                    Adam Edwards
1001 Pennsylvania Avenue NW             GREG COLEMAN LAW PC
Washington, D.C. 20004                  First Tennessee Plaza
Telephone: (202) 624-2500               800 S. Gay Street, Suite 1100
aross@crowell.com                       Knoxville, TN 37929
swinkelman@crowell.com                  Telephone: (865) 247-0080
                                        adam@gregcolemanlaw.com
Counsel for CSX Transportation, Inc.

                                        William F. Cash III
                                        LEVIN, PAPANTONIO, RAFFERTY,
                                        PROCTOR, BUCHANAN, O’BRIEN,
                                        BARR & MOUGEY, P.A.
                                        316 South Baylen Street, Suite 600
                                        Pensacola, FL 32502
                                        Telephone: 850-435-7059
                                        bcash@levinlaw.com

                                        Counsel for Jimmy Edwards, Robert Hunt,
                                        Dolores Hunt, Clifford McKellar, Jr., and
                                        Emma McKellar




                                       17

      Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 18 of 26
                                       /s/ Theodore J. Leopold
                                       Theodore J. Leopold
                                       Leslie Mitchell Kroeger
                                       COHEN MILSTEIN SELLERS
                                       & TOLL PLLC
                                       11780 US Highway One, Suite N500
                                       Palm Beach Gardens, FL 33408
                                       Telephone: (561) 515-1400
                                       tleopold@cohenmilstein.com
                                       lkroeger@cohenmilstein.com

                                       Counsel for West Lumberton Baptist Church,
                                       Currie Chain Saw, Inc., C.J.M. Ventures,
                                       Inc., William Locklear d/b/a Strickland’s
                                       Barbershop, TBL, Environmental Laboratory,
                                       Inc., Sammy’s Auto Sales, Inc., Linda
                                       Sampson and Eric Chavis

                                       /s/ Mark R. Sigmon
                                       Mark R. Sigmon
                                       N.C. State Bar No. 37762
                                       SIGMON LAW, PLLC
                                       5 West Hargett Street, Suite 1001
                                       Raleigh, NC 27601
                                       Telephone: (919) 451-6311
                                       mark@sigmonlawfirm.com

                                       Counsel for Antoinette Moore



IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.



DATED this ____ day of March, 2021,

                                           BY THE COURT:



                                           ____________________________________

                                  TERRENCE W. BOYLE

                                  United States District Judge

                                      18

 Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 19 of 26
                              APPENDIX 1: Load File Formats

A.   IMAGE LOAD FILES

            ESI will be produced in Concordance load file format. Upon request and

     demonstration of need, the Parties will meet and confer to discuss production in an

     alternative load file format or to produce without load files.

            Every document referenced in a production image load file shall have all

     corresponding images, text, and data. Redacted text shall not be included in a redacted

     document’s text file.

            The name of the image load files shall mirror the name of the delivery volume, and

     should have an .opt or .log file extension (e.g., ABC001.OPT or ABC001.LOG).

            The volume names shall be consecutive (i.e., ABC001, ABC002, et. seq.).

            Every image in the delivery volume shall be contained in the image load file.

            Load files shall not span across media (e.g., CDs, DVDs, Hard Drives, etc.);

     instead, a separate volume shall be created for each piece of media delivered.

            Each image load file shall be produced in a standard litigation support image load

     format (e.g., .opt or .log) providing:

             a.      The document number for each image;

             b.      The relative path name(s) of each TIFF image file; and

             c.      The document boundaries for each document.

            The load file shall be in the order that appropriately corresponds with each image

     file.

            The following represents an example of the format of a standard .opt or .log image

     load/unitization file:


                                              19

     Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 20 of 26
     Bates,Volume,PATH_to_image,Document Break,Folder Break, Box Break, Total_Pages.

     M_0100000,06150101,.\06150101\0000\000l.TIF,Y,,,1
     M_0100001,06150101,.\06150101\0000\0002.TIF,Y,,,l
     M_0100002,06150101,.\06150101\0000\0003.TIF,Y,,,1
     M_0100003,06150101,.\06150l01\0000\0004.TIF,Y,,,2
     M_0100004,0615010l,.\06150101\0000\0005.TIF,,,,
     M_0100005,06150101,.\06l50l01\0000\0006.TIF,Y,,,1
     M_0100006,06150101,.\06150101\0000\0007.TIF,Y,,,4
     M_0100007,06150101,.\06150101\0000\0008.TIF,,,,,
     M_0100008,06150l01,.\0615010l\0000\0009.TIF,,,,,
     M_0100009,06150101,.\06150101\0000\0010.TIF,,,,,



B.   METADATA LOAD FILES

           The metadata load file shall use the following delimiters:

            o       Field Delimiter: ¶ (ASCII 020)

            o       Text Qualifier: þ (ASCII 254)

            o       Multi-value Delimiter: ; (ASCII 059)

            o       New line: ® (ASCII 174)

           Metadata fields that are not applicable to a document or are NULL shall be left with

     null values and not populated with fillers or spaces.

           All date and time fields shall be produced in “mm/dd/yyyy hh:mm” format.

           Load files shall not span across media (e.g., CDs, DVDs, Hard Drives, etc.);

     instead, a separate volume shall be created for each piece of media delivered.

           The name of the metadata load file shall mirror the name of the delivery volume,

     and shall have a .dat or .txt extension (i.e., ABC001.DAT or ABC001.TXT).

           The volume names shall be consecutive (i.e., ABC001, ABC002, et. seq.).

           Furthermore, .dat or .txt files must be encoded in ASCII or ANSI:UTF encodings.



                                              20

     Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 21 of 26
      The metadata fields listed in Appendix 2 (as pertain to particular categories of

documents pursuant to this Order) shall be included in the delimited database load files, to

the extent such metadata is already in existence and reasonably accessible. To the extent

that metadata does not exist, is not reasonably accessible or available, or would be unduly

burdensome to collect, nothing in this Order shall require any Party to extract, capture,

collect or produce such metadata. Any Party that intends to withhold existing metadata

listed in Appendix 2 on the basis that it is not reasonably accessible or available or would

be unduly burdensome to collect shall promptly inform the requesting Party and meet and

confer. The Parties will reasonably endeavor to confirm the accuracy of the metadata

extraction process and expressly reserve their rights to object to the use of metadata for any

reason or purpose. To the extent that the metadata listed in Appendix 2 relating to any ESI

contains information subject to a claim of privilege or any other applicable protection, that

metadata may be redacted or withheld, as appropriate, and the producing Party shall include

information regarding the basis and justification for withholding or redacting such

information in its privilege log.




                                         21

Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 22 of 26
                           Appendix 2: ESI Metadata and Coding Fields

    Field Name            Field Description                            Populated For         Example Values
    BegDoc                Production number of the first page of E-mail, E-doc, or Prefix-0000000001
                          the document.                          Paper as
                                                                 appropriate

    EndDoc                Production number of the last page of All                          Prefix-0000000002
                          the document.
    BegAttach             Production number of the first page of E-mail, E-doc               Prefix-0000000001
                          the first document of the document
                          family.
    EndAttach             Production number of the last page of E-mail, E-doc                Prefix-0000000004
                          the last document of the document
                          family.
    AttachCount           The number of attachments to a               E-mail, E-doc         3
                          document.
    FileType              The record type of a document.               All                   Paper, Email, E-
                                                                                             Attachment,
                                                                                             Standalone Electronic
                                                                                             Document
    All_Custodians        Additional custodians who had a copy         Non E-mails
                          of the document prior to de-                 (where custodial
                          duplication, including duplicate             information is
                          custodians.                                  available)
    ALL_FILE_PATHS The location of each file, for duplicate All1
                   custodians, prior to de-duplication.



    CUSTODIAN             Name of custodian associated to              All                   Smith, John
                          original produced file (Last Name,
                          First Name format) Where
                          redundant names occur,
                          individuals should be
                          distinguished by an initial
                          which is kept constant
                          throughout productions.
                          For instance: Smith, John
                          A. and Smith, John B.


1
 Proprietary or confidential information contained in the “ALL_FILE_PATHS” metadata field will be designated as
“ATTORNEYS EYES ONLY” pursuant to the parties’ forthcoming protective order.

                                                      22

          Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 23 of 26
    Field Name             Field Description                              Populated For           Example Values
    To                     All recipients that were included on           E-mails                 larry.murphy@ema
                           the “To” line of the e-mail.                                           il.com
    File_Path              The directory structure of            All2                             \ C:\Documents and
                           the original file(s). If a                                             Settings\jsmith\My
                           file is inside of a                                                    Documents\CLE
                           container, the container                                               material\SearchTerm
                           name is included in the                                                Anal
                           path.                                                                  ysisReport.pdf
    From                   The name and e-mail address sender of E-mails                          Bart.Cole@email
                           the e-mail.                                                            com
    CC                     All recipients that were included on           E-mails                 sstephens44@email
                           the “CC” line of the e-mail.                                           .com
    BCC                    All recipients that were included on           E-mails                 ceo-gs@email.com
                           the “BCC” line of the e-mail.
    DateRcvd               Date and time an e-mail was received E-mails                           mm/dd/yyyy hh:mm
                           (GMT).




    DateCreated            The date and time an e-mail or e-file          E-mails, E-             mm/dd/yyyy hh:mm
                           was created (GMT).                             attachments and
                                                                          electronic
                                                                          documents
    DateLastModified       Date and time the document was last            E-attachments;          mm/dd/yyyy hh:mm
                           modified (GMT).                                Electronic
                                                                          documents
    LastSavedBy            Value shows within the “last saved”            E-mails, E-
                           metadata field.                                attachments and
                                                                          electronic
                                                                          documents
    Cal_Start              Start date and time of calendar or             E-mails, E-
                           appointment (GMT).                             attachments and
                                                                          electronic
                                                                          documents
    Hash                   MD5 and/or SHA-1 or other                      All                     Hash Value
                           algorithm type or “de-duplication
                           key”.



2
 Proprietary or confidential information contained in the “File_Path” metadata field will be designated as
“ATTORNEYS EYES ONLY” pursuant to the parties’ forthcoming protective order.

                                                         23

           Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 24 of 26
Field Name        Field Description                         Populated For     Example Values
FileName          The file name of the document,            E-attachments;
                  including file extension                  Electronic
                                                            documents
Author            Author of document                        E-attachments and
                                                            electronic
                                                            documents
Subject           Document subject line of an e-mail        E-mails


Orig_File_Name    The original file name of an electronic   E-attachments and
                  document or an attachment to an           electronic
                  Email (to the extent different from       documents
                  FileName).
File_Ext          The file extension of a document.         All                  Doc, nsf, rtf, pdf,
                                                                                 msg, xls, etc.
File_Size         The file size of a document (including All
                  embedded attachments).
NativeFilePath    The path to the corresponding native      E-attachments and
                  file included with a production           Electronic
                  volume.                                   documents
                                                            produced in native
                                                            format

TEXTPATH          The relative path to the corresponding All
                  OCR or extracted text file included
                  with a production volume.
Confidentiality   The designated level of confidentiality All                    CONFIDENTIAL
Designation       pursuant to the Parties’ forthcoming
                  Stipulated [Proposed] Protective
                  Order.
REDACTED          Whether any redactions were applied. All                       Y/N


PAGE_COUNT        The number of pages.                      All


E-            Whether an e-mail was marked with E-mails                          Y/N
MAIL_IMPORTAN “high importance.”
CE
REPLACEMENT Whether a document is a replacement All                              Y/N
              to another document previously
              produced.
CATEGORIES    Category field value pulled from  All
              metadata of the native file.


                                          24

      Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 25 of 26
Field Name       Field Description                    Populated For   Example Values
COMMENTS         Comments field value pulled from the All
                 metadata of the native file.
HAS_COMMENTS Microsoft Word, Excel, or PowerPoint MS docs             Y/N
             document contains comments.
HAS_TRACK_CHA Microsoft Word or Excel document      MS docs           Y/N
NGES          contains tracked changes.
HIDDEN_TEXT      Document has hidden text.          All               Y/N


KEYWORDS         Keywords extracted from the        All
                 metadata of the native file.
SUSPECT_OLE      Document contains                  All               Y/N
                 embedded files.




                                        25

     Case 7:18-cv-00169-BO Document 84-1 Filed 03/29/21 Page 26 of 26
